Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dow et al (8322520).
[AltContent: arrow][AltContent: textbox (draper support)]
[AltContent: textbox (Cutter bar mount & arm)][AltContent: textbox (Draper arm)][AltContent: textbox (draper support)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    411
    729
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (having a curved surface)][AltContent: arrow]
    PNG
    media_image2.png
    279
    386
    media_image2.png
    Greyscale



1. A draper support sub-assembly for a draper belt assembly of a header of an agricultural harvester, the draper support sub-assembly comprising: 
a first draper support (marked up) having a curved surface for supporting a draper belt (shown/taught above); 
a second draper support (marked up) having a curved surface for supporting the draper belt (shown/taught above); and 
a cutter bar mount for supporting a cutter bar (marked up), wherein the cutter bar mount is positioned adjacent to the first and second draper supports (shown above).

2. The draper support sub-assembly of claim 1, wherein the second draper support is spaced from and below the first draper support (shown above).

3. The draper support sub-assembly of claim 1, wherein the first draper support is an elliptical shaped support member (ovate as shown above).

4. The draper support sub-assembly of claim 1, wherein the cutter bar mount comprises a cutter arm (marked up) extending outwardly away from the first draper support for connecting to the cutter bar (shown above).

5. The draper support sub-assembly of claim 1, wherein the cutter bar mount comprises a draper arm extending below the first draper support for supporting the second draper support (marked up).







Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figgins et al (8601779), in view of Dow et al (8322520).

Figgins teaches the claimed invention: 


 
[AltContent: textbox (A longitudinal axis of the support arm sub-assembly)][AltContent: connector][AltContent: arrow][AltContent: textbox (Support arm sub-assembly)][AltContent: textbox (the draper support sub-assembly is pivotably connected to the support arm sub-assembly and pivotable about a longitudinal axis of the support arm sub-assembly)][AltContent: arrow]
    PNG
    media_image3.png
    421
    688
    media_image3.png
    Greyscale


 




Except for curved shape 1st  & 2nd draper supports connected to the cutter bar mount (shown above).


Dow teaches what is well known, an upper and a lower draper belt supports (see details above).



	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide cutter bar mount of Figgins with the teachings of Dow, in order to prevent crop residue to become lodged in critical areas and interfere with the movement of the draper belt and avoid premature wear or stall of the draper belt.

One of ordinary skill in the art would recognize that the curve shape of the draper support(s) is a variable which may be determined through the design process and routine methods of experimentation to achieve the desired results. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify to further modify the shape of the draper supports as needed to achieve the desired characteristics best suited to the intended use. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)



Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. 

Applicant argues with respect to claim 1 that the draper support does not meet the functional language recited:
“for supporting a draper belt,” 
because, the draper support(s) are “belt hold down.” 
[AltContent: textbox (Draper belt support elements)][AltContent: textbox (Upper run belt guide / support)]
[AltContent: arrow][AltContent: textbox (Lower run belt support)][AltContent: arrow][AltContent: textbox (Upper run belt support)][AltContent: arrow][AltContent: arrow] 
    PNG
    media_image4.png
    418
    635
    media_image4.png
    Greyscale


However, as more clearly pointed out here & shown/taught above, the draper support elements include upper belt guides (118), therefore supporting endless belt (114) from deflecting upward; 
Belt support (134) is clearly taught to support the upper belt run from below:
“(51) Each belt guide 116 is fastened to a corresponding belt support 134 using a three point connection for a secure and substantially immovable connection. More particularly, each belt guide 116 includes a pair of clip holes 136 at a forward end thereof. Each belt support 134 likewise includes a pair of upwardly extending clips 138 which are positioned to slide into and engage a corresponding clip hole 136. Clips 138 are generally C-shaped in cross section and face in a forward direction. Clips 138 and clip holes 136 form two attachment points of the three point connection.”
And, lower run belt support (identified above).

Therefore, any or all of the three belt support guides / supports meet the claimed functional limitation, i.e. “for supporting a draper belt.”

Applicant’s argument that the draper belt support is not designed with a “curved surface.” 
[AltContent: arrow][AltContent: textbox (Curved surface)][AltContent: arrow][AltContent: textbox (Curved surface)][AltContent: arrow][AltContent: textbox (Curved surface)]
    PNG
    media_image4.png
    418
    635
    media_image4.png
    Greyscale


However, for example as shown the guides/support elements each are designed with a curved surface for supporting a draper belt; the upper two guides / supports provide support on the front edge of the belt runs (top surface & bottom surface respectively), in addition to supporting / guiding the belt with additional surfaces; the upper run (from below) support additional provide greater (not claimed) curved surface support for the draper belt.

In re applicant’s argument with respect to Cormier ‘050, it is noted the correct reference is Coers et al (7478521, reference was cited).  In order to expedite prosecution, the reference was removed; however, it is noted the reference clearly teaches the belt supports:

“(27) As described above with regard to crop ramp 76, belt guides 84 also may move relative to each other during flexure of cutting platform 12. To accommodate such movement, adjacent belt guides 84 are underlapped in a manner providing a clearance distance 96 therebetween. In the embodiment shown in FIG. 6, clearance distance 96 is between 4 to 25 millimeters, preferably approximately between 6 to 12 millimeters. This clearance distance has been found to be suitable to prevent impingement between adjacent belt guides 84 during maximum flexure in a downward direction.”

Furthermore, each of the rollers (54) provide additional belt supportS and clearly designed with a “curved surface.”




Applicant’s argument regarding rejection under 35 U.S.C. § 103 has been considered.  Applicant has correctly identified (as body of the rejection states), the primary reference is Figgins, and Dow is the teaching reference (detailed in the 102 rejection).
Contrary to applicant’s argument, the draper elements of the combination (see discussion in re Dow above) teaches a curved surface “for supporting” a draper belt.
            In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgement on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).

We note that the Supreme Court has stated that in considering obviousness “the analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’! Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007). The Court emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” and has affirmed that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Jd. at 415-16.

With respect to applicant’s argument that Figgins (and Dow combination) does not disclosure the draper support subassembly to be pivotable (cl. 6, 12).  

[AltContent: textbox (A longitudinal axis of the support arm sub-assembly)][AltContent: connector][AltContent: arrow][AltContent: textbox (Support arm sub-assembly)][AltContent: textbox (the draper support sub-assembly is pivotably connected to the support arm sub-assembly and pivotable about a longitudinal axis of the support arm sub-assembly)][AltContent: arrow]
    PNG
    media_image3.png
    421
    688
    media_image3.png
    Greyscale


 



However, similarly to applicant’s disclosure the cutter bar mount & the draper support sub-assembly are similar.  The draper support assembly as shown pivotable about the axis claimed.

In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   It is noted Dow teaches the belt support has been known to be designed with a “curved surface.”


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671